COBB, Judge.
The appellant, John T. Jackson, was convicted of second degree murder, manslaughter by culpable negligence, and accessory after the fact to murder or manslaughter. These convictions are based upon the killing of a man named Christopher Stamey by Jackson and one Scott McLeroy.
Initially, we observe that Jackson cannot be convicted of killing Stamey twice. See Houser v. State, 474 So.2d 1193 (Fla.1985). When one conviction must fail, it should be the lesser. See State v. Barton, 523 So.2d 152 (Fla.1988). Moreover, it is legally impossible to be both a principal and an accessory to the same crime. Staten v. State, 519 So.2d 622 (Fla.1988). Therefore, the manslaughter and accessory convictions must be reversed.
We find the admission of hearsay statements accredited to a nontestifying code-fendant not to be reversible error under the facts of this case. See Schneble v. Florida, 405 U.S. 427, 92 S.Ct. 1056, 31 L.Ed.2d 340 (1972).
Accordingly, we affirm Jackson’s conviction for second degree murder, reverse his convictions for manslaughter and accessory after the fact, and remand for resentenc-ing.
AFFIRMED in part; REVERSED in part; REMANDED.
DAUKSCH and ORFINGER, JJ., concur.